Citation Nr: 0900927	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-04 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
reopening a claim for service connection for PTSD.


FINDING OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a May 1998 Board decision.  That decision is final.

2.  Evidence received since the May 1998 Board denial is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The May 1998 rating decision that declined to reopen the 
previously denied claim for service connection for PTSD is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 
(2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In decisions dated in September 1995 and April 1996, the RO 
denied the veteran's claim for service connection for PTSD.  
Service connection for PTSD was then denied in a May 1998 
Board decision.  Although the RO has determined that new and 
material evidence sufficient to reopen the claim has not been 
submitted, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of the 
appeal period, or by denial on appellate review.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Thus, the May 1998 Board decision became 
final because the veteran did not file a timely appeal.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in November 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, a hearing transcript, and the 
veteran's own statements.  The evidence showed that the 
veteran had been diagnosed with PTSD and was receiving 
treatment.  However, the stressors upon which his diagnosis 
had been based had not been verified as occurring during 
service, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection in November 2003.  The Board finds that the 
evidence received since the last final decision is cumulative 
of other evidence of record and does not raise a reasonable 
possibility of substantiating the claim.

In support of his application to reopen his claim, the 
veteran submitted treatment records from November 2001 to 
October 2005 demonstrating continued treatment for PTSD, and 
an additional statement regarding his experiences in service. 

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted records demonstrate that the veteran 
received treatment for PTSD, those records do not verify that 
the stressors upon which his diagnosis was based occurred 
during service.  Accordingly, they are largely cumulative of 
evidence already of record, and do not constitute evidence 
that raises a reasonable possibility of substantiating the 
claim.  The evidence at the time of the previous final denial 
showed that the veteran was diagnosed with and was being 
treated for PTSD, so the new evidence showing that the 
veteran received treatment for PTSD does not relate to any 
unestablished fact necessary to substantiate the claim.  The 
claim for service connection for PTSD therefore cannot be 
reopened on the basis of that evidence.  38 C.F.R. § 3.156(a) 
(2008).  

Neither may the claim be reopened on the basis of the 
statement submitted by the veteran.  The statement of the 
veteran is new, but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran can describe 
symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to relate his 
current PTSD to a particular circumstance, such as an 
unverified in-service stressor.  Additionally, the veteran's 
statements are mainly cumulative of those considered at the 
time of the last final decisions.  They do not include 
additional detail which would assist in their corroboration 
and are not themselves corroborative of the previous 
descriptions of stressor events.  

Although the appellant has submitted new evidence that was 
not of record at the time of the last final decision, the new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim.  In light of the 
evidence, it is the determination of the Board that new and 
material evidence has not been submitted.  Thus, the claim 
for service connection for PTSD is not reopened and the 
benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in December 2003; and a 
rating decision in February 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Thus, VA has satisfied its 
duty to notify and satisfied that duty prior to the issuance 
of the January 2006 statement of the case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  No VA examination is required in relation to this 
claim, because the claim has not been reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for PTSD remains denied because new and 
material evidence has not been received to reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


